Citation Nr: 0313686	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for status post 
left knee medial meniscectomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder and continued the 10 percent 
evaluation for status post left knee medial meniscectomy.


REMAND

The Board regrets that a remand is necessary in this case.  A 
review of the record shows that VA has not fulfilled its 
duties under Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Specifically, section 5103(a), title 38, U.S. Code, as 
amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added).  The veteran has not 
been informed of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In July 2002, the Board requested that VA treatment records 
be obtained in connection with the veteran's claim for 
service connection for post-traumatic stress disorder.  In 
November 2002, those VA treatment records were received at 
the Board.  In March 2003, the Board informed the veteran 
that there had been a change in the law with respect to 
claims for service connection for post-traumatic stress 
disorder based upon personal assault and provided him with 
the provisions of the new law.  The Board offered the veteran 
an opportunity to submit additional evidence and provided him 
with a 60-day period to submit such evidence.  In May 2003, 
the veteran requested additional time to submit evidence.  
Attached to the veteran's request was a letter from the 
representative, wherein he stated that the veteran waived the 
right to have any evidence referred to the agency of original 
jurisdiction for review.  Regardless of this waiver, the 
Board must remand the case for VA to inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  See Quartuccio, supra.

Additionally, the Board finds that further development is 
necessary prior to the adjudication of the claims on appeal.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.

2.  The veteran should be asked to 
provide a comprehensive statement 
regarding his alleged stressors.  Request 
that the veteran supply detailed facts 
about being assaulted and/ or threatened 
by fellow servicemen, to include by an 
individual with the initials F. Q. during 
service in May 1976, as well as any other 
stressful situations the veteran 
considers relevant.

3.  Following completion of item (2) 
above, please prepare a letter asking the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Please provide 
USASCRUR with a description of these 
alleged stressors identified by the 
veteran and with copies of any personnel 
records obtained, showing service dates, 
duties, and units of assignment.

4.  Please obtain the complete 15-page 
report of examination from Dr. R. E. R., 
Ph.D., dated February 25, 1993.  

5.  After completion of the above, the 
veteran should be afforded a VA 
psychiatric evaluation to determine 
whether the veteran has a psychiatric 
disorder, to include post-traumatic 
stress disorder, that is attributable to 
service.  The examiner must have an 
opportunity to review the claims file 
prior to examining the veteran and should 
state in the examination report that the 
claims file has been reviewed.  The 
examiner is asked to answer the following 
questions: 

i.  What is the current 
diagnosis(es) pertaining to any 
psychiatric disorder?

ii.  Is it at least as likely as not 
that any current psychiatric 
diagnosis(es) is related to the inservice 
complaints of trauma?

Any opinion should be substantiated with 
evidence in the claims file and in 
accordance with sound medical principles.

6.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected left knee.  All necessary tests 
and studies, including x-rays and range 
of motion studies (in degrees) should be 
performed and reported.  The examiner is 
requested to review the veteran's claims 
folder in conjunction with this 
examination.  The examiner should be 
specifically requested to identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected status post left knee 
medial meniscectomy.  

Based on this review and associated 
clinical findings, the examiner is 
requested to offer an opinion whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability of the knee joint during flare-
ups.  The examiner should also be 
requested to determine for each muscle 
group and joint whether, and to what 
extent, it exhibits weakened movement, 
excess fatigability, and/or 
incoordination.  Any opinion expressed 
should be accompanied by a written 
rationale.

7.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

8.  The RO should then readjudicate the 
claims for (1) entitlement to service 
connection for post-traumatic stress 
disorder and (2) entitlement to an 
evaluation in excess of 10 percent for 
status post left knee medial 
meniscectomy.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

9.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


